DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein at least one first communication hole and at least one second communication hole are defined in an inner side surface of the top wall of the cartridge; the drawer space is communicated with the accommodating cavity through the at least one first communication hole and the at least one second communication hole; and the drawer assembly further comprises a fan configured to drive gas in the drawer space to the accommodating cavity through the at least one first communication hole, and drive gas in the accommodating cavity to the drawer space through the at least one second communication hole.
Although the closest prior art of record, Kang, teaches a drawer assembly for a refrigerating and freezing device, comprising: a cartridge, having a drawer space defined therein and an accommodating cavity defined in a top wall thereof, the accommodating cavity being communicated with the drawer space; a drawer, slidably mounted in the cartridge to be operatively withdrawn from and inserted into the cartridge from a forward opening of the cartridge; and a modified atmosphere film assembly, mounted in the accommodating cavity, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide at least one first communication hole and at least one second communication hole defined in an inner side surface of the top wall of the cartridge; the drawer space being communicated with the accommodating cavity through the at least one first communication hole and the at least one second communication hole; and the drawer assembly further comprising a fan configured to drive gas in the drawer space to the accommodating cavity through the at least one first communication hole, and driving gas in the accommodating cavity to the drawer space through the at least one second communication hole, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763